Case 1:18-cr-00538-MKB Document 61-3 Filed 01/22/21 Page 1 of 6 PageID #: 1078




                             EXHIBIT 3
1/20/2021                                    Case 1:18-cr-00538-MKB
                                                               Lawyer tells Document
                                                                            court ex-Goldman61-3     Filed
                                                                                            banker now accepts01/22/21         Page |2Malaysia
                                                                                                               US extradition (VIDEO)  of 6 |PageID
                                                                                                                                               Malay Mail #: 1079

                                                                                                                                                                         Notifications Powered By
                                                                                                                                                                                   ABOUT US
                                                                                                                             COVID-19                                              ADVERTISE WITH US


            HOME      MALAYSIA          SINGAPORE            WORLD         MONEY         LIFE     EAT/DRINK          SHOWBIZ      OPINION        SPORTS    TECH/GADGETS            DRIVE   VIDEOS

                                                                                                                                                                                        PROJEKMM



            HOME / MALAYSIA


            Lawyer tells court ex-Goldman
            banker now accepts US extradition
            (VIDEO)
            Friday, 15 Feb 2019 11:10 AM MYT
            By Ida Lim




                                                                                                                                                            IN MALAYSIA


                                                                                                                                       JUST IN   POPULAR

                                                                                                                                   32 minutes ago
                                                                                                                                   CIMB Asean Research Institute: Malaysia
                                                                                                                                   should be developed as a digital nation



                                                                                                                                   37 minutes ago
                                                                                                                                   Sabah to seek federal allocation to repair
                                                                                                                                   collapsed Taman Kinabalu car park after
                                                                                                                                   landslide, says deputy CM

                                                                                                                                   45 minutes ago
                                                                                                                                   MCMC urges public to report spread of
                                                                                                                                   fake news



            Roger Ng’s lawyer Datuk Tan Hock Chuan speaks to reporters in Kuala Lumpur                                             52 minutes ago
            February 15, 2019, after proceedings for his client's extradition to the US. — Picture by                              Johor police: Rusty hand grenade
            Hari Anggara                                                                                                           discovered in Skudai

            KUALA LUMPUR, Feb 15 — Former Goldman Sachs banker Roger Ng
                                                                                                                                   1 hour ago
            o cially abandoned his action against his extradition to the US today and
                                                                                                                                   Covid-19: Three Malaysians among new
            will head there to stand trial over charges related to the 1MDB scandal.                                               community cases in Singapore

            One of Ng’s lawyers, Datuk Tan Hock Chuan, said his client wished to be
            sent to the US within 30 days.                                                                                         2 hours ago
                                                                                                                                   Police patrol Penang schools to ensure SOP
            “First, I am instructed to inform the court that the respondent has agreed                                             followed
            to a waiver of the committal/extradition proceedings before this
            honourable court,” he told Sessions Court judge MM Edwin Paramjothy.




     MOST READ

  MALAYSIA / 14 hours ago                               MALAYSIA / 7 hours ago                                MALAYSIA / 9 hours ago                      MALAYSIA / 5 hours ago                    MALAYSIA
  Group says Covid-19                                   Anwar reveals                                         Hamzah’s o ce says                          Malaysia’s new Covid-                     With M
  frontliner died due to…                               bipartisan appeal for…                                minister receiving…                         19 cases shoot past…                      ticking,


https://www.malaymail.com/news/malaysia/2019/02/15/lawyer-tells-court-ex-goldman-banker-now-accepts-us-extradition/1723257                                                                               1/5
1/20/2021                                    Case 1:18-cr-00538-MKB
                                                               Lawyer tells Document
                                                                            court ex-Goldman61-3     Filed
                                                                                            banker now accepts01/22/21         Page |3Malaysia
                                                                                                               US extradition (VIDEO)  of 6 |PageID
                                                                                                                                               Malay Mail #: 1080

                                                                                                                                                                Notifications Powered By




            On December 12, 2018, the Malaysian government via the Attorney
            General’s Chambers led an application on behalf of the US government
            to extradite Ng to the US to face three criminal charges related to 1MDB.

            On December 19, 2018, Ng pleaded not guilty in the Sessions Court here
            to four counts of abetting Goldman Sachs over the sale of 1MDB bonds
            totalling US$6.5 billion (RM26.71 billion) by leaving out material facts and
            making false statements.

            Tan said his client plans to defend the charges against him in a court of
            the Eastern District of New York on its merits.

            “Thirdly, the respondent has reached an agreement with the Department
            of Justice of the United States for bail and the terms thereof,” he said
            without elaborating on the bail and terms.

            “Fourthly and nally, the respondent requests that he be returned to the
            United States within 30 days,” he added.

            When asked to con rm this, Ng con rmed voluntarily agreeing to the
            waiver.

            Following the procedures under Section 22(1)(b) of the Extradition Act
            1992, the judge then informed Ng that his waiver would require he be
            imprisoned here pending the home minister’s issuance of a warrant to
            return him to the US.

            As required under Section 22(1)(b), the judge also told Ng was not eligible
            to apply for habeas corpus to challenge the incarceration, and that he
            would be tried for o ences that led to the extradition request upon his
            return to the US.

            As for Tan’s request for his client to be returned to the US within one
            month, DPP Faizal Aswad Masri highlighted the maximum three-month
            timeframe provided under the law.

            “The timeframe is given under Section 43 of the Extradition Act, they can
            ask to expedite the matter, it’s up to the process and up to the minister of
            home a airs,” he said.

            Under Section 43, the maximum period given is three months, where a
            person can be discharged if he is not sent out of Malaysia within three
            months of being committed of being committed to prison while waiting
            to be returned to any country.

            The judge said he would expedite the process initiated to have Ng
            returned to the US, and committed the former banker to prison pending
            his return to the US.

            Yesterday, another of Ng’s lawyers, Marc Agni lo, was reported saying Ng
            was discontinuing his ght against the extradition and intended to
            defend himself before a US court.

            Ng was arrested by Malaysian police on November 1, 2018 pursuant to a
            provisional arrest warrant issued at US’ request, and has been detained
            since then.

      On the same day Ng was arrested, three counts of criminal indictments
      charging fugitive businessman Low Taek Jho and Ng were unsealed in the
      federal court in New York, involving their alleged conspiracy to launder
      billions
   MOST   READ of dollars embezzled from 1MDB and alleged conspiracy to

      violate the law by paying bribes
  MALAYSIA / 14 hours ago
                                       to various Malaysian and Abu Dhabi
                                    MALAYSIA / 7 hours ago            MALAYSIA / 9 hours ago                                                     MALAYSIA / 5 hours ago                    MALAYSIA
      o cials.
  Group  says   Covid-19            Anwar  reveals                    Hamzah’s o ce says                                                         Malaysia’s new Covid-                     With M
  frontliner died due to…                               bipartisan appeal for…                                minister receiving…                19 cases shoot past…                      ticking,


https://www.malaymail.com/news/malaysia/2019/02/15/lawyer-tells-court-ex-goldman-banker-now-accepts-us-extradition/1723257                                                                      2/5
1/20/2021                                    Case 1:18-cr-00538-MKB
                                                               Lawyer tells Document
                                                                            court ex-Goldman61-3     Filed
                                                                                            banker now accepts01/22/21         Page |4Malaysia
                                                                                                               US extradition (VIDEO)  of 6 |PageID
                                                                                                                                               Malay Mail #: 1081

            Ng was also charged then in the US with conspiring to violate the law by                                                                            Notifications Powered By

            circumventing the internal accounting controls of Goldman Sachs when
            he was working there as a managing director.

            On December 12, 2018, the Malaysian government via the Attorney
            General’s Chambers led an application on behalf of the US government
            to extradite Ng to the US to face three criminal charges related to 1MDB.

            On December 19, 2018, Ng pleaded not guilty in the Sessions Court here
            to four counts of abetting Goldman Sachs over the sale of 1MDB bonds
            totalling US$6.5 billion (RM26.71 billion) by leaving out material facts and
            making false statements.

            When met outside the courtroom, lawyers Tan and Agni lo declined to
            elaborate on the bail terms for their client as agreed by the US DoJ.

            “We have an agreement in principle, the speci cs of which I am not
            prepared to get into at this point,” he told reporters.

            Tan con rmed that no trial date has been xed in the US for Ng, while
            also saying that March 18 has been xed for mention in the Sessions
            Court in Kuala Lumpur for the criminal charges that Ng is facing.

            When asked how Ng’s return to the US would a ect his case in Malaysia,
            Tan replied: “I think that’s up to the government of Malaysia, what they
            want to do.”

            When highlighted that a return to US for Ng within 30 days would be
            ahead of the Malaysian court date, Tan said: “It really doesn’t make a
            di erence. It’s only for mention. March 18 is not the trial date, it’s just the
            mention date.”

            Tan con rmed that Ng has been in prison for 114 days while pending the
            extradition proceedings, also saying that his client’s health was in better
            condition than previously.

            Tan declined comment when asked if his client feels that he would get a
            fairer trial in the US compared to Malaysia.

            Agni lo explained that his client’s waiver of the extradition was akin to
            him starting afresh in proceedings in the US, without having Malaysian
            procedures relating to the treaty between the US and Malaysia being
            tacked along.

            “So what he has essentially done is he has waived all of those rights and
            protections to go to the United States fresh and so we will start the US
            proceedings fresh without any of the procedures in place,” he said.




                                                     YOU MAY ALSO LIKE




     MOST READ                                                     Only RM70 Electricity Bill With 6 Airconds
                                                                   At Home? Melaka Man Shares How He
  MALAYSIA / 14 hours ago                               MALAYSIA / 7 hours ago                   MALAYSIA / 9 hours ago                          MALAYSIA / 5 hours ago                    MALAYSIA
                                                                   Does It
  Group says Covid-19                                   Anwar reveals                            Hamzah’s o ce says                              Malaysia’s new Covid-                     With M
  frontliner died due to…                               bipartisan appeal for…                   minister receiving…                             19 cases shoot past…                      ticking,


https://www.malaymail.com/news/malaysia/2019/02/15/lawyer-tells-court-ex-goldman-banker-now-accepts-us-extradition/1723257                                                                      3/5
1/20/2021                                    Case 1:18-cr-00538-MKB
                                                               Lawyer tells Document
                                                                            court ex-Goldman61-3     Filed
                                                                                            banker now accepts01/22/21         Page |5Malaysia
                                                                                                               US extradition (VIDEO)  of 6 |PageID
                                                                                                                                               Malay Mail #: 1082

                                                                                                                                                                 Notifications Powered By




                                                                      You can suspend Parliament, so why not
                                                                      delay building RM35m halls in Johor? PKR
                                                                      Youth tells Muhyiddin | Malay Mail




                                                  Did beer chuggers at Likas Police patrol Penang
                                                  Covid-19 quarantine centre schools to ensure SOP
                                                  have inside help? Cops on… followed | Malay Mail




                                                                      Permai package: PM announces improved
                                                                      wage subsidy programme, SIP Prihatin
                                                                      extension | Malay Mail




                                                  Ismail Sabri: Increasing                Malaysian workers in
                                                  interstate, inter-district              Singapore start getting
                                                  travel violations during…               P zer’s Covid-19 vaccine…
            Related Articles
              1MDB audit report trial postponed to Feb 22 due to MCO
              Prosecution asks High Court to warn Najib against attacking 1MDB trial
              witness Zeti on social media
              Zeti denies ‘false and malicious’ claims her family bene ted from
              1MDB funds




            News                                                     About                               Download                       Subscribe to Newsletter
            MALAYSIA                   OPINION                       ARCHIVES
                                                                                                                                          Name
            SINGAPORE                  WHAT YOU                      ABOUT US
            WORLD                      THINK                         PRIVACY POLICY
            MONEY                      SPORTS                        TERMS OF USE                                                         Email
            LIFE                       TECH/GADGETS                  ADVERTISE WITH US
            EAT/DRINK                  DRIVE
                                                                                                                                          SUBSCRIBE
            SHOWBIZ                    VIDEOS

     MOST READ                         COVID-19

  MALAYSIA / 14 hours ago                               MALAYSIA / 7 hours ago                                MALAYSIA / 9 hours ago              MALAYSIA / 5 hours ago                    MALAYSIA
  Group© says
          2021,Covid-19                      Anwar reveals
                Malay Mail, All Rights Reserved.                                                              Hamzah’s o ce says                  Malaysia’s new Covid-                     With M
  frontliner died due to…                    bipartisan appeal for…                                           minister receiving…                 19 cases shoot past…                      ticking,


https://www.malaymail.com/news/malaysia/2019/02/15/lawyer-tells-court-ex-goldman-banker-now-accepts-us-extradition/1723257                                                                       4/5
1/20/2021                                    Case 1:18-cr-00538-MKB
                                                               Lawyer tells Document
                                                                            court ex-Goldman61-3     Filed
                                                                                            banker now accepts01/22/21         Page |6Malaysia
                                                                                                               US extradition (VIDEO)  of 6 |PageID
                                                                                                                                               Malay Mail #: 1083

                                                                                                                                                                Notifications Powered By




     MOST READ

  MALAYSIA / 14 hours ago                               MALAYSIA / 7 hours ago                                MALAYSIA / 9 hours ago             MALAYSIA / 5 hours ago                    MALAYSIA
  Group says Covid-19                                   Anwar reveals                                         Hamzah’s o ce says                 Malaysia’s new Covid-                     With M
  frontliner died due to…                               bipartisan appeal for…                                minister receiving…                19 cases shoot past…                      ticking,


https://www.malaymail.com/news/malaysia/2019/02/15/lawyer-tells-court-ex-goldman-banker-now-accepts-us-extradition/1723257                                                                      5/5
